Citation Nr: 1217176	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  08-16 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than March 15, 2007, for the assignment of an increased, 30 percent rating for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Hager, Counsel





INTRODUCTION

The Veteran served on active duty from July 2001 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO increased the rating for the Veteran's PTSD from 10 to 30 percent, effective the March 15, 2007, date of his increased rating claim.  The Veteran timely appealed the assigned effective date.

In March 2008, the RO issued a statement of the case (SOC) in which it denied the requested earlier effective date.  The RO also addressed four other claims; however, in his May 2008 substantive appeal (VA Form 9), the Veteran checked the box indicating that he had read the SOC and was only appealing the issue relating to PTSD.  Therefore, the other issues addressed in the March 2008 SOC are not before the Board.  See 38 C.F.R. § 20.202 (2011) (where SOC addresses several issues, substantive appeal must either indicate that appeal is being perfected as to all issues or specifically identify issues appealed); cf. Evans v. Shinseki, 25 Vet. App. 7 (2011) (addressing situation in which a veteran checks the box on the Form 9 indicating that he wants to appeal all of the issues in the SOC, but then lists specific issues under box B).


FINDINGS OF FACT

1.  The RO granted entitlement to service connection for PTSD in May 2006 and assigned a 10 percent rating.  Although notified of this decision in June 2006, the Veteran neither appealed the initial rating assigned nor submitted new and material evidence within the one-year appeal period.

2.  The claim for an increased rating for PTSD that was granted by the RO, resulting in the current 30 percent rating, was received by the RO on March 15, 2007.

3.  There is no evidence of an increase in the severity of PTSD during the one-year period before the filing of the claim.

4.  A formal or informal claim for an increased rating was not filed prior to the March 15, 2007, claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 15, 2007, for the assignment of a 30 percent rating for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As noted above, the earlier effective date appeal arises from the Veteran's disagreement with effective date assigned in connection with the grant of an increased rating for PTSD.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for benefits has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  There is no argument or evidence that there was inadequate notification under those statutes in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  Moreover, as shown below, neither an examination nor a medical opinion is necessary to make a decision on this claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to an effective date earlier than March 15, 2007, for the assignment of an increased, 30 percent rating for PTSD, is thus ready to be considered on the merits.

Analysis

Under 38 U.S.C.A. § 5110(a), the effective date of an increase in a veteran's disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Section 5110(b)(2) provides an exception to this general rule, "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400(o)(1)(2).  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id.

The Federal Circuit recently reaffirmed that "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim." Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.

In cases, however, where a claim for increase is filed within the one-year appeal period following an RO decision, VA must consider 38 C.F.R. § 3.156(b).  That regulation requires that new and material evidence received prior to the expiration of the one-year appeal period following an RO rating decision must be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Thus, when determining the appropriate effective date for an increased rating, the Board must evaluate submissions received during the one-year appeal period following an RO decision denying a higher rating and determine whether they contain new and material evidence relating to the denied claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

In this case, the RO granted entitlement to service connection for PTSD in May 2006.  The Veteran was notified of this denial in June 2006.  The Veteran's next communication to the RO was a statement in support of claim (VA Form 21-4138), received on March 15, 2007, in which the Veteran stated that he "would like to be consider[ed] for an increase in . . . compensation for . . . PTSD."  The RO deemed this communication a claim for an increased rating for PTSD.  Although the  Veteran did not submit evidence with this claim, there is evidence, including VA treatment records, dated within a year of the May 2006 decision and prior to March 15, 2007.  This evidence includes duplicate copies of April 2006 VA audiological and PTSD examinations that were before the RO at the time of the May 2006 decision granting entitlement to service connection, VA treatment notes, and an October 2006 statement by the Veteran regarding RO decisions as to other, physical disabilities.  The VA treatment notes include May and October 2006 notes which indicated that the Veteran complained of back pain, that PTSD was on the Veteran's Problem List, and that on general examination the Veteran was alert and oriented to time, place and person, and that he was appropriately dressed in no apparent discomfort.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 10 percent rating is assigned where there is occupational and social impairment due to mild and transient symptoms that decrease work efficiency and ability to perform occupational tasks only during significant stress or with symptoms controlled by continuous medication.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  To warrant a 30 percent rating, the Veteran's PTSD would have to more nearly approximate the criteria for a 30 percent rating.  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and if the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Based on the above, the Board finds that the evidence received within a year of the June 2006 notification of the May 2006 grant of service connection for PTSD and assignment of a 10 percent rating was not new and material as to the rating assigned for the Veteran's PTSD.  The evidence did not relate to the basis for the May 2006 decision assigning a 10 percent rating because it did not indicate that the Veteran had either symptoms or overall impairment that more nearly approximated the criteria for a 30 percent rating.  Rather, this evidence indicated only that the Veteran was alert and oriented and appropriately dressed, and was therefore essentially cumulative of evidence already in the claims file.  As new and material evidence was not received within the one-year appeal period, the issue of the appropriate rating to be assigned in connection with the grant of service connection for PTSD did not remain pending.  Thus, the May 2006 rating decision became final, and the Veteran's March 2007 statement was properly treated as a claim for an increased rating.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran argued in his August 2007 notice of disagreement and May 2008 substantive appeal that he was entitled to an effective date of March 2006, the date of his original claim of service connection, because his condition was the same as it was on March 15, 2007.  As indicated above, the laws and regulations relating to effective dates provide that an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim.  The Veteran is competent to testify as to his observations and the Board will assume that his testimony that his condition was the same in March 2006 as it was in March 2007 is credible.  Even so assuming, however, the laws and regulations are clear that an earlier effective date is only warranted in this case if it is first factually ascertainable that the Veteran's PTSD symptoms or overall impairment more nearly approximated the criteria for a 30 percent rating within a year of the March 2007 decision granting the increased, 30 percent rating.  Here, neither the Veteran's general statement that his condition was the same in March 2006 nor the evidence (which included the VA treatment notes indicating that PTSD was on the Veteran's Problem List, and that on general examination the Veteran was alert and oriented and that he was appropriately dressed in no apparent discomfort) indicates that occupational or social impairment were any worse than they were at the time the Veteran filed his March 15, 2007, increased rating claim.  As there is neither lay nor medical evidence reflecting that it was factually ascertainable that the severity of the Veteran's PTSD increased during the one-year period before the filing of the March 15, 2007, claim (or that portion of the one-year period following the grant of service connection and assignment of the initial rating in May 2006), an effective date earlier than March 15, 2007, is not warranted for the assignment of a 30 percent rating for PTSD.

The only remaining question is whether a claim for an increased rating was filed prior to March 15, 2007.  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet.App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as applications or claims, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In addition, 38 C.F.R. § 3.157(b) provides in pertinent part that once a formal claim for compensation has been allowed, receipt of a VA examination or hospitalization report will be accepted as an informal claim for increased benefits.  Id.  The date of outpatient or hospital examination or date of admission will be accepted as the date of claim.  38 C.F.R. § 3.157(b)(1).  However, the mere existence of medical records generally cannot be construed as an informal claim for VA benefits, but rather there must be some intent by the claimant to apply for benefits.  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  The Board's analysis of the above evidence reflects that the VA treatment records dated between the May 2006 rating decision granting service connection and assigning an initial 10 percent rating and the March 15, 2007, claim reflect neither an increase in the severity of the Veteran's PTSD nor an intent to apply for an increased rating for PTSD.  Consequently, the Board finds that no formal or informal claim for an increased rating was filed prior to the March 15, 2007, increased rating claim that was granted.

For the foregoing reasons, the preponderance of the evidence is against the claim for an effective date earlier than March 15, 2007, for assignment of a 30 percent rating for PTSD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to an effective date earlier than March 15, 2007, for the assignment of an increased, 30 percent rating for PTSD, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


